 1   JOSEPH JARAMILLO (SBN 178566)               EILEEN M. CONNOR (SBN 248856)
     jjaramillo@heraca.org                       econnor@law.harvard.edu
 2   NATALIE LYONS (SBN 293026)                  TOBY R. MERRILL
     nlyons@heraca.org                           (Pro Hac Vice)
 3
     HOUSING & ECONOMIC RIGHTS                   tmerrill@law.harvard.edu
 4   ADVOCATES                                   KYRA A. TAYLOR
     1814 Franklin Street, Suite 1040            (Pro Hac Vice)
 5   Oakland, CA 94612                           ktaylor@law.harvard.edu
     Tel.: (510) 271-8443                        LEGAL SERVICES CENTER OF
 6   Fax: (510) 868-4521                         HARVARD LAW SCHOOL
                                                 122 Boylston Street
 7
                                                 Jamaica Plain, MA 02130
 8                                               Tel.: (617) 390-3003
                                                 Fax: (617) 522-0715
 9

10   Attorneys for Plaintiffs
11                                UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA

13   THERESA SWEET, et al., on behalf of Case No. 19-cv-03674-WHA
     themselves and all others similarly situated,
14                                                    PLAINTIFFS’ REPLY IN SUPPORT OF
                   Plaintiffs,                        MOTION TO DENY OR DEFER
15                                                    DECISION ON DEFENDANTS’ MOTION
16          v.                                        FOR SUMMARY JUDGMENT UNDER
                                                      RULE 56(d)
17   ELISABETH        DEVOS,        Secretary      of
     Education, and THE UNITED STATES                 Date: February 13, 2020
18   DEPARTMENT OF EDUCATION,                         Time: 8:00 AM
                                                      Place: Courtroom 12, 19th Floor
19                 Defendants.                        Honorable William H. Alsup
20
21

22

23

24

25

26

27

28


     Pls’ Reply ISO Rule 56(d) Motion                    Case No: 19-cv-03674-WHA
 1                                            INTRODUCTION
 2            Plaintiffs have set forth argument as to why, even on the current record, they are entitled

 3   to summary judgment, and Defendants are not. Pls’ Opp. and Cross Mot. For Summ. J., ECF 67.

 4   However, because the Defendants have so skewed the record before the Court, Plaintiffs argue,

 5   in the alternative, that a decision on summary judgment may be deferred under Rule 56(d). 1

 6   Arguing against this position, Defendants presume to act as arbiters of what is material and

 7   immaterial in this highly contested dispute. That is the Court’s role. They inaccurately assert

 8   that Plaintiffs have abandoned any claim based on a policy of inaction as to the members of the

 9   class. And, they characterize factual and legal contentions as undisputed when they in fact are in

10   dispute, even if the record as Defendants have shaped it does not fairly reflect those disputes.

11                                              ARGUMENT
12       I.      Plaintiffs’ identification of specific information in their 56(d) Motion and
13               Declaration is nothing like a fishing expedition.
14            Plaintiffs do not seek open-ended discovery. Plaintiffs ask that the Court order the

15   Department, under Rule 56(d)(3), the Department to produce information that will complete the

16   administrative record with information directly relevant to three material issues of fact. 2 The

17   Taylor Declaration, attached to Plaintiffs’ motion, explains how the specified information raises

18

19   1
       Defendants make much of the fact of Plaintiffs’ statement that the materials they specifically
20   identify “may be” (rather than “definitely are”) essential to opposing summary judgment. Defs’
     Opp. to Pls. Mot. to Deny or Defer Decision on Defs’ Mot. for Summ. J. Under Rule 56(d) at 10
21   n. 4, ECF 76 (Defs’ Opp. to Rule 56(d) Mot.). This is a red herring. Of course, Plaintiffs hesitate
     to definitively characterize evidence that they have not been allowed to see. It is amply sufficient
22
     that Plaintiffs set forth more than adequate basis for their conclusion that such evidence exists
23   and would demonstrate a genuine dispute as to material facts. Depending on the Court’s
     resolution of other issues, some of which Defendants acknowledge, Defs’ Opp. to Rule 56(d)
24   Mot. at 5, n. 1, the existence of those disputes may or may not be necessary to the resolution of
     summary judgment.
25   2
       Defendants certified an administrative record consisting of three agency declarations, and a
26   supplemental record consisting of fourth agency declaration. Contrary to Defendants’ assertion,
     Defs’ Opp. to Rule 56(d) Mot. at 3, this record is not entitled to a presumption of regularity, for
27   the reasons Plaintiffs identify in their memorandum and reply in support of their motion to
     supplement and complete the administrative record, ECF 66, 78.
28
                                                        1
     Pls. Reply ISO Rule 56(d) Motion                                  Case No: 19-cv-03674-WHA
 1   material issues of fact, ¶¶ 12.b-c, i, ¶¶ 13.b-d, g, m, u, ¶¶ 14.b, e, and explains Plaintiffs’ basis to

 2   believe that information exists. See ¶¶ 12.d-f, j, ¶¶ 13.c-d, h-k, n-s, v-w, 14.c, f-g. In short, this

 3   information is essential to show whether 1) the Department implemented a policy of inaction

 4   (and what the nature of that policy was), 2) before February 2017, the Department had the

 5   capacity to resolve borrower defenses, and 3) the 2016 Regulations impacted the Department’s

 6   decisionmaking. Plaintiffs’ targeted request is a far cry from the “fishing expedition” Defendants

 7   claim it to be. Defs’ Opp. To Pls’ Mot. To Deny or Defer Decision on Defs’ Mot. For Summ. J.

 8   Under Rule 56(d) at 9-10, ECF 76 (Defs’ Opp. To Rule 56(d) Mot.).

 9
             To make this baseless assertion, Defendants rely on inapposite cases where the parties
10
     either sought open-ended discovery, see Nicholas v. Wallenstein, 266 F.3d 1083, 1088–89 (9th
11
     Cir. 2001) (depositions not warranted where party had already engaged in extensive discovery
12
     and unclear that information sought would add anything to their case); Karl v. Zimmer Biomet
13
     Holdings, Inc., No. C 18-04176, 2019 WL 5677543, at *9 (N.D. Cal. Oct. 31, 2019) (denying
14
     Rule 56(d) motion for discovery, noting discovery had been open to plaintiff for ten months);
15
     Painsolvers, Inc. v. State Farm Mut. Auto. Ins. Co., 732 F. Supp. 2d 1107, 1125 (D. Haw. 2010)
16
     (denying Rule 56(d) request for a continuance to take depositions and engage in discovery), or
17
     pursued meritless requests, see Securities and Exchange Comm’n v. Stein, 906 F.3d 823, 832-33
18
     (9th Cir. 2018) (holding discovery not warranted where information sought had already been
19
     available in documents defendant produced and was object of “mere speculation”); Family Home
20
     & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008) (party
21
     requesting discovery failed to show how information sought was essential to oppose summary
22
     judgment); Margolis v. Ryan, 140 F.3d 850, 853-54 (9th Cir. 1998) (discovery not warranted
23
     because party failed to provide basis for belief that requested information existed); Terrell v.
24
     Brewer, 935 F.2d 1015, 1018 (9th Cir. 1991) (requesting party failed to show the existence of
25
     discoverable evidence); Illumina Inc. v. Complete Genomics Inc., No. C-10-5542, 2013 WL
26
     1644829, at *5 (N.D. Cal. Mar. 27, 2013) (denying a Rule 56(d) request for a Rule 30(b)(6)
27
     deposition because party failed to put forth evidence showing information sought existed); Yasin
28
                                                         2
     Pls. Reply ISO Rule 56(d) Motion                                    Case No: 19-cv-03674-WHA
 1   v. Coulter, No. S-08-2299, 2009 WL 2915125, at *6 (E.D. Cal. Sept. 9, 2009) (denying a Rule

 2   56(d) request for a deposition because all of plaintiff’s claims were time-barred). By contrast,

 3   Plaintiffs’ narrow requests directly address material issues in this case, see Taylor Decl., ECF

 4   68-2. Likewise, Defendants are wrong that none of the cases cited by Plaintiffs granted a Rule

 5   56(d) motion in an APA case—courts granted the motion in response to an insufficient record.

 6   Pinnacle Armor, Inc. v. United States, No. 07-cv-1655, 2012 WL 5307666, at *17 (E.D. Cal.

 7   Oct. 26, 2012) (granting a Rule 56(d) deferral to permit plaintiffs to file a motion to supplement

 8   the administrative record); Snoqualmie Valley Preservatio All. v. United States Army Corps of

 9   Engineers, No. C10-1108-JCC, 2010 WL 11565194, at *3 (W.D. Wash. Oct. 19, 2010) (granting

10   the defendant’s Rule 56(f) request to file an administrative record).

11
        II.      Plaintiffs Seek Evidence to Show What Defendants Have “Actually Done”
12
              Contrary to Defendants’ assertion, Plaintiffs have maintained throughout this litigation
13
     that the Department stopped deciding borrower defenses in favor of a policy of inaction. Compl.
14
     at ¶ 7; Class Cert. Mot. at 2, 24, ECF 20; Pls’ Cross Mot. for Summ. J. at 18, ECF 67; Taylor
15
     Decl. ¶ 12; contra Defs’ Opp. To Pls’ Mot. To Supplement and Complete the Administrative
16
     Record and Exclude Defs’ Decls. at 11, ECF 75 (asserting Plaintiffs have abandoned any claim
17
     about a policy of inaction). And, throughout this litigation, Defendants have maintained that no
18
     such policy exists. Defs’ Mot. for Summ. J. at 19, ECF 63 (“It is simply not the case that the
19
     Department is engaged in a policy of total inaction[.]”). That is, until now. See Defs’ Opp. To
20
     Pls’ Mot. For Summ. J. and Reply ISO Defs’ Mot for Summ. J. at 1 (“[T]he Department’s delay
21
     in issuing final decisions was largely attributable to its reasoned policy judgment that, before
22
     doing so, it should have a comprehensive methodology in place to determine the amount of relief
23
     for successful claimants.”), 4-5 n.3 (“[W]hether the Department’s inaction is characterized as a
24
     policy or simply a practice, it is undisputed that the Department did not issue any final decisions
25
     for approximately 18 months[.]”), ECF 72. But simply acknowledging the existence of the policy
26
     does not obviate the Plaintiffs’ need to show the nature and scope of the policy. This is true now
27
     more than ever, because Defendants have submitted an affidavit claiming, in essence, that they
28
                                                       3
     Pls. Reply ISO Rule 56(d) Motion                                  Case No: 19-cv-03674-WHA
 1   have completely lifted the policy. Far from resolving the dispute, these late-stage assertions 3

 2   sharpen it. Id. at 2-5. And it is a brazen distortion to state, as Defendants do, that “undisputed

 3   evidence in the record establishes that the delay in issuing borrower defense decisions has

 4   ceased.” Defs’ Opp. To Rule 56(d) Mot. at 6. Plaintiffs have filed this motion precisely because

 5   they seek an opportunity to dispute Defendants’ cherry-picked evidence, but are hamstrung by

 6   Defendants’ withholding of relevant information.

 7          Nor is information about the delay, which the Defendants insist is in the past, merely

 8   “academic,” Defs’ Opp. To Rule 56(d) Mot. at 6. First, it is far from clear that the class is not

 9   entitled to any remediation for an unlawful delay. Moreover, the scope of the delay—for

10   example, a total halt in the investigation of claims and development of eligibility criteria for

11   claims submitted by borrowers from schools other than ITT or Corinthian—is directly relevant to

12   whether the single day of action on borrower defense does in fact reflect a reversal of the policy

13   of inaction.

14       III.   Plaintiffs Dispute that the Secretary Has Unlimited Discretion to Determine
15              Relief
16          It is simply not true that, as Defendants argue for the first time in their replies, the

17   Secretary has complete discretion to both fashion any relief she chooses and stop borrower

18   defense decisionmaking. See Defs’ Opp. to Rule 56(d) Mot., ECF 76 at 7; Defs’ Opp. and Reply

19   ISO Summ. J. at 12, ECF 72. The parties agree that, under the Higher Education Act, the

20   Department has a mandatory duty to decide borrower defense claims. Defs’ Partial Opp. to Pls’
21   Mot. to Supplement and Complete the Administrative Record and Exclude Defs’ Decls. at 4,
22   ECF 75. That duty does not give the Secretary discretion to not decide borrowers’ claims.
23

24   3
       Defendants characterize their mootness argument, raised for the first time in reply, as a
     “threshold dispositive legal argument” that does not depend on an issue of material fact. Defs’
25
     Opp. to Rule 56(d) Mot. at 5, n.1. Of course mootness is a question of fact, and Plaintiffs do
26   dispute whether the actions Defendants have actually taken—a topic that Plaintiffs maintain is
     fairly encompassed within the question of what the nature and scope of the policy of inaction is
27   (Material Issue #1)—are sufficient to moot this controversy, Pls’ Reply ISO Mot. for Summ. J. at
     2-5, ECF 77.
28
                                                        4
     Pls. Reply ISO Rule 56(d) Motion                                   Case No: 19-cv-03674-WHA
 1           Similarly, the Secretary does not have complete discretion to fashion whatever relief she

 2   chooses. The HEA directed the Secretary to promulgate regulations to define what constitutes a

 3   borrower defense. 5 U.S.C. 1087e(h). In the 2016 amendments to those regulations, the

 4   Department specified what factors it would consider to determine the amounts of relief as to

 5   specific types of claims. 34 CFR 685.222(i)(2) (requiring the Department to consider different

 6   factors to determine relief for claims predicated on “a substantial misrepresentation,” “a

 7   judgment against the school,” or “a breach of contract.”). Defendants claim this provision of the

 8   2016 amendments affected how it processed all claims—regardless of which eligibility standard

 9   applied. See Def. Mot. for Summ. J. at 4, ECF 63 (“The 2016 regulations also established

10   procedures for the assertion and adjudication of borrower defense claims, regardless of when a

11   loan was first disbursed.”). 4 Thus, it is illogical to assert that “it does not matter,” Defs’ Opp. to

12   Rule 56(d) Mot at 9, which regulation applies to each Class Members’ claim, as the applicable

13   regulation affects the relief calculation. What regulation applies—and what protocols and

14   standards the Department established to analyze claims under that regulation—is relevant to

15   whether or not the Department is currently capable of resolving the borrowers’ claim.

16

17                                              CONCLUSION
18           The Information Categories raised in Plaintiffs’ motion raise material issues of fact. The

19   Court should delay ruling on Defendants’ motion for summary judgment until the record is
20
     complete and the Court can truly assess the actions the Department has taken and whether they
21
     violated 706(1) of the APA.
22

23

24
     4
       Defendants cite to the preliminary injunction opinion in Calvillo Manriquez—an opinion
25
     currently being considered by the Ninth Circuit—for the proposition that the Secretary has
26   complete discretion to fashion whatever relief she chooses. Defs’ Opp. to Rule 56(d) Mot. at 7.
     But Defendants fail to note that that opinion was published months before the 2016 amendments
27   took effect. See Calvillo Manriquez v. DeVos, 345 F. Supp. 3d 1077, 1100-1101, 1103 (N.D. Cal.
     2018).
28
                                                         5
     Pls. Reply ISO Rule 56(d) Motion                                    Case No: 19-cv-03674-WHA
 1   Dated: January 23, 2020            Respectfully submitted,

 2
                                        /s/ Eileen Connor
 3

 4
                                        Eileen M. Connor (SBN 248856)
 5                                      Toby R. Merrill (Pro Hac Vice)
                                        Kyra A. Taylor (Pro Hac Vice)
 6                                      LEGAL SERVICES CENTER OF
                                        HARVARD LAW SCHOOL
 7
                                        122 Boylston Street
 8                                      Jamaica Plain, MA 02130
                                        Tel.: (617) 390-3003
 9                                      Fax: (617) 522-0715
10                                      Joseph Jaramillo (SBN 178566)
11                                      Natalie Lyons (SBN 293026)
                                        HOUSING & ECONOMIC RIGHTS
12                                      ADVOCATES
                                        1814 Franklin Street, Suite 1040
13                                      Oakland, CA 94612
                                        Tel: (510) 271-8443
14                                      Fax: (510) 280-2448
15
                                        Counsel for Plaintiffs
16

17

18

19

20
21

22

23

24

25

26

27

28
                                        6
     Pls. Reply ISO Rule 56(d) Motion                  Case No: 19-cv-03674-WHA
 1                                  CERTIFICATE OF SERVICE

 2
            I hereby certify that on January 28, 2020, I electronically filed the foregoing document
 3
     with the Clerk of the Court, using the CM/ECF system, which will send notification of such filing
 4
     to the counsel of record in this matter who are registered on the CM/ECF system.
 5

 6
     Executed on January 28, 2020, in Boston, Massachusetts
 7

 8                                                       /s/ Kyra Taylor
                                                         KYRA TAYLOR
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
